DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on February 7, 2022 is acknowledged.  The traversal is on the grounds that there is no evidence to show that the claimed product can be made as the Office as alleged and that there has not been a showing that there is a serious search burden. This is not found persuasive because it is well known in the art that additive manufacturing such as direct metal sintering can be used to form metal composite parts with ceramic .
The requirement is still deemed proper and is therefore made FINAL.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 7, 2022.

Status of Claims
	Claims 1-20 are pending in the current application of which claims 14-20 are withdrawn as directed to a nonelected invention as detailed in the restriction below leaving claims 1-13 examined below.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Interpretation
Claim 4 includes the transitional phrase “consists essentially of” in line 2. Consisting essentially of is a partially closed phrasing that “limits the scope of a claim to the specified materials or steps ‘and those that do not materially affect the basic and novel characteristic(s)’ of the claimed invention.” (emphasis added) See MPEP § 2111.03. The MPEP further notes that “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’” See MPEP § 2111.03. 
Applicant notes on page 14, last paragraph that “In preferred embodiments, the biodegradable magnesium metal composite consists essentially of the polycrystalline magnesium matrix and the titanium diboride grains, meaning that at least 90 wt%, preferably at least 95 wt%, preferably at least 97.5 wt%, preferably at least 99 wt%, preferably at least 99.5 wt%, preferably at least 99.9 wt% of the total weight of the biodegradable magnesium metal composite is the polycrystalline magnesium matrix and the titanium diboride grains.” As these 
As the basic and novel characteristics of the invention and how they relate to the crystalline phases are not readily apparent from the specification or claims and applicant has not directed to where in the specification a description of the basic and novel characteristics is found, for the purposes of applying prior art the crystalline phases present in claim 4 will be treated as open as consistent with MPEP § 2111.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over DE-102014002583-B3 (with provided English translation) of Storz  in view of Sankaranarayanan, S., S. Jayalakshmi, and M. Gupta. "Effect of individual and combined addition of micro/nano-sized metallic elements on the microstructure and mechanical properties of pure Mg." Materials & Design 37 (2012): 274-284. hereinafter Gupta.
As to claim 1, Storz discloses a method of making a component made of a light metal alloy based, for example, on aluminum, magnesium or titanium wear-resistant, this alloy must either contain wear-resistant components formed in situ, such as silicon crystals, or a proportion of wear-resistant ceramic particles or fibers (Storz, paragraph [0002]). Storz discloses where the alloyed or unalloyed metal powder is mixed with hard particles in a mixing device, after which the mixture is consolidated in a SPS device (i.e. spark plasma sintering) (Storz, paragraph [0027]). Storz discloses where the hard particles include titanium diboride powder (Storz, paragraph [0029] example 4). 
However, Storz does not explicitly disclose where the mixture of magnesium powder and TiB2 powder are milled to form a milled powder. 
Gupta relates to  the effects of the addition of individual micro- and nano-sized metallic elements (micron-Ti and nano-Cu) and their combination on the microstructure and mechanical properties of pure Mg  (Gupta, pg. 274, abstract). Gupta teaches for metallic additions, Mg powder together with the metallic elements was blended in a Retsch PM-400 mechanical 
As Storz discloses mixing the powders but does not explain how the powders are mixed, one of ordinary skill would naturally look to the art to determine the method for mixing the powders. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute blending in a Retsch PM-400 mechanical alloying machine at 200 rpm for 1 h with no balls or process control agents as taught by Gupta into the method disclosed by Storz, thereby combining prior art elements according to known methods to yield predictable results as elements are disclosed in the art, one of ordinary skill could have combined the mechanical alloying machine with no balls with the of magnesium and titanium diboride powder to mix the powders as the machine is known to mix elements together and the combination of the powder mix with the mechanical alloying machine would have predictably produced a mixed powder, see MPEP § 2143 (I)(A). 
Storz also discloses where powder of the magnesium alloy AZ31 (MgAl3Zn) is mixed with 20% titanium diboride powder (TiB2), consolidated by means of SPS (i.e. spark plasma sintering) (Storz, paragraph [0029], example 4). 
With respect to the grain size of the polycrystalline magnesium matrix, Storz discloses where the grain size is typically between 10 and 250 μm (Storz, paragraph [0024]) in comparison to the claimed range of 20 to 50 μm. 
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches this range results in improved wear resistance (Storz, paragraph [0002]) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.
With respect to the grain size of the TiB2 grains, Storz discloses that the hard precipitates have a typical grain size between 3 and 10 μm (Storz, paragraph [0024]) in comparison to the claimed range of 20 to 50 μm. Storz also discloses that the  metal to ceramic phase particle size ratios are on the order of 1:1 but no greater than 5:1 to prevent agglomeration (Storz, paragraph [0017]) meaning that Storz also discloses where the grain size would be 10 and 250 μm when the ceramic reinforcement would be 1:1 sized with the metal.
	As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches wear resistance (Storz, paragraph [0002]) throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

As Storz discloses a typical grain size between 3 and 10 μm, it would be expected that the wear resistance of the part would be the same or patentably indistinct as to the grain size at 20 to 50 μm. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) See MPEP § 2144.05 I.
Storz does not explicitly disclose where the component is a biodegradable component, nor where the composite comprises a polycrystalline magnesium matrix and TiB2 grains which are homogenously distributed in the polycrystalline magnesium matrix.
However, as Storz discloses the same starting materials (magnesium and titanium diboride) and the combination of Storz and Gupta disclose the substantially identical method of making the component (mixing the starting materials followed by spark plasma sintering the combined milled powder), a person of ordinary skill would expect the finished component to exhibit the same properties as claimed. 
“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).

As to claim 4, see note above concerning the interpretation of “consists essentially of”.
 
As to claims 4-5 and 10-13, Storz does not explicitly disclose where the composite has a crystalline Mg and crystalline TiB2 phases and has no other crystalline phases present detectable by X-Ray diffraction or electron microscopy. Storz does not explicitly disclose where polycrystalline magnesium matrix has a basal texture. . Storz does not explicitly disclose where the composite has a microhardness of 40 to 65 Hv or 36 to 65 Hv. Storz does not explicitly disclose where the composite has a density of 1.720 to 1.810 g/cm3. Also, Storz does not explicitly disclose where the composite has a porosity of 0.1 to 5 %. 

“Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01(I).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Storz and Gupta as applied to claims 1, 4-5, and 10-13 above, and further in view of Suryanarayana, Cury. "Mechanical alloying and milling." Progress in materials science 46.1-2 (2001): 1-184 hereinafter Suryanarayana.
As to claim 2, Storz discloses where the alloyed or unalloyed metal powder is mixed with hard particles in a mixing device, after which the mixture is consolidated in a SPS device (Storz, paragraph [0027]). Further, Gupta discloses for metallic additions, Mg powder together with the metallic elements was blended in a Retsch PM-400 mechanical alloying machine at 200 rpm for 1 h and no balls or process control agents were used during blending. (Gupta, pg. 275, section 2.1.2, first paragraph).
However, neither Storz nor Gupta teach where the milling is performed in an inert atmosphere. 
Suryanarayana relates to mechanical alloying and milling (Suryanarayana, title). Suryanarayana teaches that the major effect of the milling atmosphere is on the contamination of the powder (Suryanarayana, pg. 25, section 4.3.8, first paragraph). Suryanarayana teaches that therefore, the powders are milled in containers that have been either evacuated or filled 
As the combination of Storz and Gupta teach blending powders in a mechanical alloying machine, but do not disclose an atmosphere for carrying the process out, one of ordinary skill would naturally look to the art to determine the appropriate atmosphere for carrying out the process. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an inert atmosphere such as argon as taught by Suryanarayana into the method disclosed by Storz and Gupta, thereby preventing contamination of the powder (Suryanarayana, pg. 25, section 4.3.8, first paragraph).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Storz and Gupta as applied to claims 1, 4-5, and 10-13 above, and further in view of US 2018/0133789 A1 of Yahata.
As to claim 3, Storz discloses where powder of the magnesium alloy AZ31 (MgAl3Zn) is mixed with 20% titanium diboride powder (TiB2) (Storz, paragraph [0029]). However, Storz does not explicitly disclose where the TiB2 is present in the composite in an amount of 0.5 wt% to 5.0 wt%.
Yahata relates to metal matrix nanocomposite composition comprising metal-containing microparticles and nanoparticles (Yahata, abstract). Yahata teaches where the microparticles contain an element selected from the group consisting of Al, Mg, Ni, Fe, Cu, Ti, V, Si, and combinations thereof (Yahata, claim 4). Yahata teaches where the nanoparticles contain a compound selected from the group consisting of metals, ceramics, cermets, intermetallic alloys, oxides, carbides, nitrides, borides, polymers, carbon, and combinations thereof (Yahata, claim 5). Yahata teaches where the composition contains from about 0.1 wt % to about 10 wt % of the nanoparticles (Yahata, paragraph [0021]). Yahata teaches that metal matrix nanocomposites 
As Storz and Yahata both relate to ceramic reinforced magnesium alloys, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an amount of 0.1 wt % to about 10 wt % of the boride as taught by Yahata into the method disclosed by Storz and Gupta thereby achieving stiffness, strength to weight ratio, high-temperature performance, and hardness (Yahata, paragraph [0003]).
As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure in Yahata since the prior art teaches hardness throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) . See MPEP § 2144.05 I.

Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Storz and Gupta as applied to claims 1, 4-5, and 10-13 above, and further in view of Cheng, Yinlong, et al. "Effect of particle size on densification of pure magnesium during spark plasma sintering." Advanced Powder Technology 28.4 (2017): 1129-1135 hereinafter Cheng.
As to claims 6-9, Storz discloses where the alloyed or unalloyed metal powder is mixed with hard particles in a mixing device, after which the mixture is consolidated in a SPS device (i.e. spark plasma sintering) (Storz, paragraph [0027]). However, Storz does not disclose a pressure for spark plasma sintering.
Cheng relates to a study of particle size ranges of atomized magnesium powders on densification during spark plasma sintering (Cheng, pg. 1129, abstract). Cheng teaches that the 
As Storz and Cheng both relate to spark plasma sintering magnesium powders and Storz discloses spark plasma sintering but does not disclose the spark plasma sintering parameters, a person of ordinary skill would naturally look to the art to determine the appropriate parameters. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute sintering by SPS at a temperature of 480 C under a pressure of 40 MPa for 5 min, and heating rate was 50°C/min as taught by Cheng into the method disclosed by Storz and Gupta , producing parts with over 97% relative density and Vickers hardness of over 32.4 Hv (Cheng, pg. 1131, Table 1). This also constitutes combining prior art elements according to known methods to yield predictable results as Storz already discloses spark plasma sintering, one of ordinary skill could have combined the spark plasma sintering parameters from Cheng into Storz as both disclose sintering primarily magnesium powders and thus a person of ordinary skill would have predictably produced a magnesium sintered part, see MPEP § 2143 (I)(A). 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733